DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 4 recites the limitation “a torsional displacement” which should be changed to “the torsional displacement”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0177113 A1) in view of Junghanns et al. (DE 102011017223 A1) and Herp (DE 102012008230 A1).
For claim 1, Suzuki discloses a motor-driven power steering control method comprising:
setting, by a controller 10, a steering system 901 including a column (steering shaft 92 and torsion bar, page 2, paragraph [0033]) connecting a steering wheel 91 to a rack gear 97;
[determining, by the controller, a column steering torque Ts using torsional displacement of the column as a variable in the steering system] (page 2, paragraph [0033], “a torque sensor 94 detects a steering torque Ts of a driver based on a torsional displacement of a torsion bar”); and
[determining, by the controller, a target steering torque based on the determined column stiffness torque] (page 2, paragraph [0033], “an ECU 10 controls a drive of a three-phase motor 800 based on the steering torque Ts detected by the torque sensor 94 and a vehicle speed V detected by a vehicle speed sensor 14, and outputs a desired steering assist torque therefrom”); but does not explicitly disclose
 the steering system is a virtual model and the steering torque is a stiffness torque.
Junghanns et al. discloses [a torque detecting device may include a torque sensor that measures the torque transmitted from the steering shaft, the shaft may include a portion of reduced torsional stiffness, and the torque sensor may generate a torque signal that is a function of an angular displacement] (page 4, lines 50 – 53), but does not explicitly disclose the steering system is a virtual model.
.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the torsional stiffness of Junghanns et al. with the control method of Suzuki to allow for improved monitoring and control of the steering system, thus reducing overall malfunctions.
	Herp discloses [a steering torque controller 12 generates a momentary target steering torque for a steering means 3] (page 2, lines 46 – 48), and [on the basis of the determined and/or detected vehicle dynamic vehicle parameters, in the steering torque controller 12 or in a driver assistance system, the steering angle and its course by means of a virtual vehicle model deposited there additionally or alternatively] (page 3, lines 41 – 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a virtual model of Herp with the control method of Suzuki modified as above to allow for, in the event of a failure or malfunction of a torque sensor, a minimized predefinable steering force assistance, which facilitates upcoming driving tasks and is significantly more comfortable compared to a complete loss of power.
For claim 2, Suzuki modified as above discloses the motor-driven power steering control method 
[wherein, in the setting the virtual steering system model, the column of the virtual steering system model connected to the steering wheel is connected to the rack gear through a pinion gear] (fig. 1, page 2, paragraph [0032]; rack and pinion mechanism), and [torsional displacement of the column occurs due to a rotation of the steering wheel] (page 2, paragraph [0033]; a steering torque Ts of a driver based on a torsional displacement).
For claim 9, Suzuki discloses a motor-driven power steering control system including:
a torque determination unit 94 [configured to determine a column torque using torsional displacement of a column as a variable in a steering system model] (page 2, paragraph [0033], “a torque sensor 94 detects a steering torque Ts of a driver based on a torsional displacement of a torsion bar”) including a model of the column connecting a steering wheel 91 to a rack gear 97; and
a target steering torque determination unit 10 [configured to determine a target steering torque based on the determined column torque] (page 2, paragraph [0033], “an ECU 10 controls a drive of a three-phase motor 800 based on the steering torque Ts detected by the torque sensor 94 and a vehicle speed V detected by a vehicle speed sensor 14, and outputs a desired steering assist torque therefrom”); but does not explicitly disclose
 the steering system is a virtual model and the steering torque is a stiffness torque.
Junghanns et al. discloses [a torque detecting device may include a torque sensor that measures the torque transmitted from the steering shaft, the shaft may include a portion of reduced torsional stiffness, and the torque sensor may generate a torque signal that is a function of an angular displacement] (page 4, lines 50 – 53), but does not explicitly disclose the steering system is a virtual model.
.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the torsional stiffness of Junghanns et al. with the control method of Suzuki to allow for improved monitoring and control of the steering system, thus reducing overall malfunctions.
	Herp discloses [a steering torque controller 12 generates a momentary target steering torque for a steering means 3] (page 2, lines 46 – 48), and [on the basis of the determined and/or detected vehicle dynamic vehicle parameters, in the steering torque controller 12 or in a driver assistance system, the steering angle and its course by means of a virtual vehicle model deposited there additionally or alternatively] (page 3, lines 41 – 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a virtual model of Herp with the control method of Suzuki modified as above to allow for, in the event of a failure or malfunction of a torque sensor, a minimized predefinable steering force assistance, which facilitates upcoming driving tasks and is significantly more comfortable compared to a complete loss of power.
For claim 13, Suzuki modified as above discloses the motor-driven power steering control system further including a motor controller 30 [configured to control a steering motor using the target steering torque determined by the target steering torque determination unit] (page 2, paragraph [0033], page 4, paragraph [0057], and page 6, paragraph [0077]).
For claim 14, Suzuki discloses a motor-driven power steering control system including a controller 10 configured to:
[determine a column torque Ts using torsional displacement of a column (steering shaft 92 and torsion bar, page 2, paragraph [0033]) as a variable in a steering system model] (page 2, paragraph [0033], “a torque sensor 94 detects a steering torque Ts of a driver based on a torsional displacement of a torsion bar”) including a model of the column connecting a steering wheel 91 to a rack gear 97; and
[determine a target steering torque based on the determined column torque] (page 2, paragraph [0033], “an ECU 10 controls a drive of a three-phase motor 800 based on the steering torque Ts detected by the torque sensor 94 and a vehicle speed V detected by a vehicle speed sensor 14, and outputs a desired steering assist torque therefrom”); but does not explicitly disclose
 the steering system is a virtual model and the steering torque is a stiffness torque.
Junghanns et al. discloses [a torque detecting device may include a torque sensor that measures the torque transmitted from the steering shaft, the shaft may include a portion of reduced torsional stiffness, and the torque sensor may generate a torque signal that is a function of an angular displacement] (page 4, lines 50 – 53), but does not explicitly disclose the steering system is a virtual model.
.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the torsional stiffness of Junghanns et al. with the control method of Suzuki to allow for improved monitoring and control of the steering system, thus reducing overall malfunctions.
	Herp discloses [a steering torque controller 12 generates a momentary target steering torque for a steering means 3] (page 2, lines 46 – 48), and [on the basis of the determined and/or detected vehicle dynamic vehicle parameters, in the steering torque controller 12 or in a driver assistance system, the steering angle and its course by means of a virtual vehicle model deposited there additionally or alternatively] (page 3, lines 41 – 44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a virtual model of Herp with the control method of Suzuki modified as above to allow for, in the event of a failure or malfunction of a torque sensor, a minimized predefinable steering force assistance, which facilitates upcoming driving tasks and is significantly more comfortable compared to a complete loss of power.
For claim 18, Suzuki modified as above discloses the motor-driven power steering control system, [wherein the controller is further configured to control a steering motor using the target steering torque] (page 2, paragraph [0033]).
Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0177113 A1) in view of Junghanns et al. (DE 102011017223 A1) and Herp (DE 102012008230 A1), and further in view of Kitazume (CN 105555643A).
For claims 7, 12, and 17, Suzuki modified as above does not explicitly disclose the motor-driven power steering control method wherein, in the determining the target steering torque, an assist gain set using a speed of a vehicle as a variable is reflected in the target steering torque.
Kitazume discloses a control unit 100, [by multiplying a vehicle speed gain corresponding to a vehicle speed V, it is possible to set different steering wheel alignment performance and vehicle convergence according to the vehicle speed] (page 5, lines 48 – 49) and [wherein a vehicle speed V is input to a target return torque calculation unit 120 a vehicle speed gain unit 130 for outputting a vehicle speed gain KP speed gain unit 130] (page 6, lines 9 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the vehicle speed of Kitazume with the motor driven power steering control of Suzuki modified as above to allow for improved overall calculation of a target steering torque, thus improving overall stable steering wheel alignment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0177113 A1) in view of Junghanns et al. (DE 102011017223 A1) and Herp (DE 102012008230 A1), and further in view of Furusho et al. (US 2006/0086560 A1).
For claim 8, Suzuki modified as above does not explicitly disclose the motor-driven power steering control method further including:
performing feedback control of a steering motor to track the determined target steering torque, after the determining the target steering torque.
Furusho et al. discloses a virtual steering system comprising [a feedback loop of a steering motor 6 to track a determined steering torque, after the determined steering torque] (page 5, paragraph [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the vehicle speed of Furusho et al. with the motor driven power steering control of Suzuki modified as above to allow for dispersion among frictions in a reduction gear, thus improving overall steering feel.

Allowable Subject Matter
Claims 3 – 6, 10, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “rates of change of the column stiffness torque with respect to the torsional displacement of the column at different amplitudes of the torsional displacement of the column are set to be different”; or “the target steering torque is determined to be proportional to a sum of the determined column stiffness torque and a column damping torque determined using a change rate of the torsional displacement of the column as a variable”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10974761 – related application;
US-20080035411 – power steering apparatus comprising a steering system model set based on a stiffness of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611